426 F.2d 300
Leonard Ewing SCOTT, Plaintiff-Appellant,v.CALIFORNIA SUPREME COURT et al., Defendants-Appellees.
No. 23895.
United States Court of Appeals, Ninth Circuit.
April 28, 1970.

Leonard Ewing Scott, in pro per.
Thomas C. Lynch, Atty. Gen., Charles A. Barrett, Asst. Atty. Gen., Jefferson Frazier, Deputy Atty. Gen., San Francisco, Cal., for appellee.
Before CHAMBERS, HAMLEY and DUNIWAY, Circuit Judges.
PER CURIAM:


1
This is an appeal from an order denying permission to file in forma pauperis a "civil rights" complaint. After denying the filing, the district court entered its order allowing Scott to appeal to this court in forma pauperis.


2
This court dismisses the appeal on the basis that the order permitting the appeal was improvidently granted.


3
Scott may or may not have had a good case in the California state courts in connection with his wife's estate. Even good cases can be lost. California had jurisdiction and he lost his case there. The issues have all been decided against him there. It is a clear situation of res judicata.